ON MOTION

ORDER

Order Vacated, See 186 Fed.Appx. 1023.
Before the court is Quickview Systems Incorporated’s Unopposed Motion to Dismiss Appeal Without Prejudice for Want of Subject Matter Jurisdiction. Upon consideration thereof, it is ORDERED that the Motion is GRANTED.
Accordingly,
IT IS ORDERED THAT:
1. This appeal be dismissed for lack of jurisdiction, subject to reinstatement under the same docket number without payment of an additional filing fee if, within 30 days of the date of this order, the district court enters a final judgment and, within 30 days of entry of final judgment, Appellant files another notice of appeal.
2. The clerk should not discard the briefs filed in this appeal unless, within 90 days of the date of filing this order, the appeal is not reinstated.
3. Each side shall bear its own costs.